Citation Nr: 1745644	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  14-40 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 for loss of upper and lower gums. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to December 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In January 2017, the Veteran testified at a hearing in front of a Decision Review Officer (DRO) at the RO.  The Board notes that in an August 2017 statement the Veteran indicated that he was withdrawing his request for a Board hearing.  The Board finds that the Veteran's hearing request has been withdrawn. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's loss of upper and lower gums did not result from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for loss of upper and lower gums have not been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2014); 38 C.F.R. § 3.361 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Assist and Notify

The record reflects that the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice.  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records, and all pertinent records have been obtained.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records and the Veteran's written assertions and testimony.  

Next, the Veteran was afforded an examination for his claim in September 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner considered the evidence of record, and provided detailed rationale for the opinions stated.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to his claim has been met.  38 C.F.R. § 3.159(c)(4).  

The Board concludes that all available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. 1151

The Veteran, in written statements and testimony offered during the course of the appeal, has maintained that he is entitled to compensation under 38 U.S.C.A. § 1151 for the removal of his upper and lower gums.  Specifically, he asserts that the VA removed excess gum tissue of his upper and lower gums in the process of removing teeth fragments and now he is unable to wear dentures.  As such, he claims entitlement to VA disability benefits under 38 U.S.C.A. § 1151.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability of a Veteran in the same manner as if such additional disability were service connected.  A disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and either:

1)  the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability was either A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or B) an event not reasonably foreseeable; or

2) the disability was proximately caused by the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program.  See 38 U.S.C.A. § 1151.

In determining whether a Veteran has an additional disability due to VA medical care, VA compares the Veteran's condition immediately before the beginning of the relevant care or treatment to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the VA medical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care, treatment, or examination and has additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).

Additional disability caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).  See also VAOPGCPREC 5-01.

According to the applicable regulations, 'informed consent' means consent that is freely given after a careful explanation by a medical practitioner of a proposed diagnostic or therapeutic procedure or course of treatment.  See 38 C.F.R. §§ 3.361, 17.32.  The practitioner must explain in language understandable to the patient the nature of a proposed procedure of treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  Id.; see McNair v. Shinseki, 25 Vet. App. 98, 107 (2011) (holding that 'the failure to advise a patient of a foreseeable risk can be considered a minor, immaterial deviation under the regulation if a reasonable person in similar circumstances would have proceeded with the medical treatment even if informed of the foreseeable risk').

To determine whether a claimant has given his informed consent, the Board will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from these requirements, which are immaterial under the circumstances of a particular case, will not defeat a finding of informed consent.  See 38 C.F.R. § 3.361(d)(1).

To determine whether the proximate cause of a claimant's qualifying additional disability was an event not reasonably foreseeable, the Board will consider whether the event in question posed a risk that a reasonable health-care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Id.; 38 CFR § 3.361(d)(2).

Having thus set forth the applicable legal criteria, the Board now turns to the pertinent facts of record.  As discussed above, through his lay testimony, the Veteran has maintained that as a result of improper care by VA in performing an April 2012 alveoplasty, he is now unable to properly wear dentures because too much gum and tissue was removed. 

Initially, the Board notes that the threshold element for 38 U.S.C.A. § 1151 compensation, the presence of a qualifying additional disability, has been met in this case.  Indeed, the Veteran underwent an alveoplasty in April 2012.  In a September 2013 opinion, a VA examiner noted that it would be impossible to determine clinically if too much bone had been removed because there is nothing to compare it to.  The Board will give the Veteran the benefit of the doubt and concede the presence of qualifying additional disability. 

Nevertheless, the Board finds that the weight of the evidence does not establish that the Veteran's loss of upper and lower gums are due to VA's carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault, or an event not reasonably foreseeable and that the best evidence in this case provides evidence against this claim.  

A December 2013 VA examination clearly addresses this question.  There are no other medical opinions of record which address these concerns. 

The December 2013 VA examiner noted that from 1998 until 2006, dentists worked diligently on trying to maintain the Veteran's dentition.  She stated that they restored decay, replaced crowns, and saw the Veteran for multiple visits in an effort to help him.  She noted that there was a gap from 2006 until 2009 where there are no notes.  In 2009, she stated the Veteran presented to the dental clinic and his dentition was beyond repair.  It was noted that the Veteran wanted to have his teeth removed as there was rampant decay, several teeth were broken, and crowns were missing.  The examiner stated that the Veteran's teeth were taken out in three separate appointments and it was made clear to the Veteran that he was not eligible for replacement of the teeth.  Valid consent was given for all three appointments.  She noted that subsequently, the Veteran had some areas that needed additional smoothing prior to fabrication of dentures.  The examiner stated that the VA accommodated this request with the understanding that the Veteran would have to go elsewhere to have dentures fabricated.  She indicated that valid consent was obtained for this procedure and the Veteran now states that too much bone was removed and he cannot wear his lower denture. 

The VA examiner stated that lower dentures are very difficult to wear for anyone and there is no a direct correlation between the amount of bone removed and whether or not a denture fits.  She noted that without removal of sharp bone it would be impossible to wear the denture.  The VA examiner stated that it is becoming the standard of care to have two implants placed underneath the lower denture in order to retain it because of the issues patients have wearing lower dentures.  She noted that implants are not something the VA can provide the Veteran as he is not eligible for this service.

She opined that the VA went above and beyond to help the Veteran, and as a Class III patient he was provided more care than most.  She noted that it is not likely that the treatment he received caused excessive tissue loss where the masticatory surface cannot be restored with prosthesis.  She stated that it is also not likely that his condition was caused by negligence, carelessness, lack of proper skill or error in judgment and that lower dentures are difficult to wear especially for a first time denture wearer.

It is important for the Veteran to understand that the Board is not disputing the fact that the Veteran has problems associated with the treatment at issue.  However, the VA examiner noted that the record reflects that the Veteran had been afforded the opportunity to read the consent and that the Veteran chose to have the recommended treatment/procedure.  There are no other opinions of record addressing standard of care or foreseeability.

The Board has considered the Veteran statements and testimony and a statement from his son.  Nonetheless, the Veteran and his son are not competent to opine on questions of causation, medical negligence, or reasonable foreseeability of medical risks particular to the April 2012 surgery.  These determinations are based upon findings that are medically complex in nature and simply not readily amenable to lay comment.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease that necessarily involved complex medical issues).  Indeed, contrary to their assertions, the medical evidence, as highlighted by the September 2013 examiner, shows that VA was not careless, negligent, used lack of proper skill, or demonstrated error in judgment, or similar instance of fault.  The evidence also shows that the complications claimed by the Veteran were reasonably foreseeable.  The Board finds the September 2013 VA opinion to be the most probative evidence.

Thus, under these circumstances, the claim for compensation under the provisions of 38 U.S.C.A. § 1151 must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the competent evidence weighs against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 for excess loss of upper and lower gums is denied. 


____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


